      Case 2:03-cr-00349-HB Document 190 Filed 04/27/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :              CRIMINAL ACTION
                                     :
             v.                      :
                                     :
NAIM PRYOR                           :              NO. 03-349

                                  ORDER
         And NOW, this      27th day of April, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the emergency motion of the defendant to lift the

warrant and detainer and to allow for his release after he posts

bail in the state court (Doc. # 187) is GRANTED without

prejudice.



                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                                                      J.
